Citation Nr: 1221013	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral degenerative disc and joint disease.

2.  Entitlement to an initial compensable rating for left ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA).  This decision granted the Veteran's claim for service connection for lumbosacral degenerative disc and joint disease, assigning a 10 percent rating, effective October 6, 2004.  The decision also granted the Veteran's claim for service connection for left ankle degenerative joint disease, assigning a zero percent (noncompensable) rating, also effective October 6, 2004.  The claims are currently under the jurisdiction of the VA Regional Office (RO) in St. Louis, Missouri.  In February 2012, the RO increased the rating assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective from October 6, 2004.  As such, the issues are characterized as shown on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In September 2011, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested as to the matters of entitlement to increased initial ratings for the service-connected lumbosacral degenerative disc and joint disease and left ankle degenerative joint disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement by the appellant concerning the claims seeking increased initial ratings for lumbosacral degenerative disc and joint disease and left ankle degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire, specifically concerning his claims perfected for appeal seeking higher initial increased ratings, to withdraw his NOD in March 2012.  See VA Form 21-4138.  The VA Form 21-4138 was accompanied by a letter from the Veteran's local representative, which also indicated the Veteran's desire to withdraw his pending NOD.  The March 2012 notice letter, which following the RO's February 2012 rating decision actions, on page three, informed the Veteran of his option as to the withdrawal of the claims.  While the Board is aware that the Veteran's national representative, in April 2012, submitted an Appellant's Brief to the Board concerning the two instant claims, the Veteran has clearly expressed his intent to withdraw and his own statements are more probative than those of his representative.  Also, the April 2012 Appellant's Brief did not even acknowledge the Veteran's intent to withdraw his claims, which means the representative did not see it, which even lessens the probative value of his (the representative's) submitted additional argument.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.









ORDER

The appeal of the issues concerning entitlement to increased initial ratings for the service-connected lumbosacral degenerative disc and joint disease (excess of 20 percent) and left ankle degenerative joint disease (compensable rating) is dismissed. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


